Order granting motion for bill of particulars, so far as an appeal is taken therefrom, affirmed, with ten dollars costs and disbursements; compliance with the Special Term order stayed until ten days after plaintiff completes an examination before trial in aid of such bill of particulars, if application for such examination be made within ten days from the entry of the order herein and is granted; if not so applied for or the examination be denied, the order for the bill of particulars will be affirmed without conditions. Lazansky, P. J., Kapper, Carswell and Tompkins, JJ., concur; Davis, J., votes for plain affirmance.